DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that a full search of one of the inventions necessarily requires a full search of the other invention as well, and there is no undue burden is placed on the Examiner to examine all claims.  This is not found persuasive because as been suggested by the previous Office action, searching for one group does not require searching for the other, each group is classified in different art areas, resulting on burdening the examination if all groups were to be examined.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s argument related to the restricted Species III, was convincing, therefore, Species III (claim 7), has been rejoined to the other elected claims of Group I.
Applicant’s election without traverse of Species I (claim 5) in the reply filed on 12/23/2021 is acknowledged.  
In light of the above made elections, claims are 1-5 & 7, have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lancaster et al. (U.S. Pub. No. 2009/0178374).
Regarding claim 1: Lancaster discloses an apparatus for wrapping a load supported by a load support with packaging material, the apparatus comprising: a packaging material dispenser for dispensing packaging material to the load, wherein the packaging material dispenser and the load support are adapted for rotation relative to one other (Fig. 1; via load 104 & wrap material 118); and a controller coupled to the packaging material dispenser and configured to determine a containment force parameter related to a desired containment force to be applied to the load during at least a portion of a wrap cycle, see for example (Figs. 1-4 & paragraph 0040, 0041, & 0053; “wrap force”; “a value “G” indicative of load girth of the load to be wrapped, and a value “P” indicative of the payout percentage that may help produce a desirable wrap force”); and initiate the wrap cycle to wrap the load with packaging material dispensed from the packaging material dispenser during relative rotation between the packaging material dispenser and the load support (paragraph 0053-0055; via controller 170,  and value “S.sub.rot” indicative of the speed of rotational drive system), wherein the controller is further configured to, during the initiated wrap cycle (abstract; “the dispenser during a wrapping cycle”), monitor a wrap force applied to 
Regarding claim 2: the containment force parameter comprises a desired incremental containment force to be applied to the load by each layer of packaging material to meet a containment force requirement for the load, and wherein the controller is configured to perform a conversion between wrap force and containment force by converting the monitored wrap force to a monitored incremental containment force, and to perform the comparison by comparing the monitored incremental containment force to the desired incremental containment force, see for example (paragraph 0025; “monitoring rotation of a driven roller in the film dispenser…calculating, based on the rotation of the driven roller, an amount of film remaining on the film roll…determining a number of loads that can be wrapped at current settings);
Regarding claim 3: wherein the containment force parameter comprises a desired incremental containment force to be applied to the load by each layer of packaging material to meet a containment force requirement for the load, 78and wherein the controller is configured to perform a conversion between wrap force and containment force by converting the desired 
Regarding claim 4: wherein the controller is configured to dynamically control the dispense rate of the packaging material dispenser during the wrap cycle by: controlling the dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter; and dynamically and automatically adjusting the wrap force parameter based on the comparison between the monitored wrap force and the containment force parameter, (abstract, “a controller configured to…the film dispenser dispenses a selected length of the film web”);
Regarding claim 5: wherein the controller is configured to monitor the wrap force by determining a wrap force proximate an initial contact between the packaging material and a corner of the load, and to dynamically and automatically adjust the wrap force parameter by adjusting the wrap force parameter based at least in part on the determined wrap force proximate the initial contact between the packaging material and the corner of the load, (paragraph 0025; “monitoring rotation of a driven roller in the film dispenser…calculating, based on the rotation of the driven roller, an amount of film remaining on the film roll…determining a number of loads that can be wrapped at current settings and/or paragraph 0041, “using one or more sensing devices configured to recognize the location of corners, edges, or surfaces of the load”);
Regarding claim 7: wherein the controller is further configured to dynamically and automatically adjust a layer parameter based on the comparison between the monitored wrap 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731